DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to Applicant argument filed on 09/18/2020.
Claims 23-44 are pending in the application.
Response to Arguments
Regarding claims 23-25, 28, 29, 34-36 and 38-48.
Applicants submit that the proposed combination of the cited portions of Ward and Retana fails to teach or suggest the feature of "maintain, by a first router for a communication link between a first interface of the first router and a second interface of a second router, flooding control information including a first indication as to whether flooding of link state information via the first interface of the first router is to be supported and a second indication as to whether flooding of link state information via the second interface of the second router is to be supported."
Examiner submits that the limitation requires two parts as follow:
First, flooding control information is kept between first interface of first router and second interface of the second router. 
The second part of the disputed limitation sates that flooding control information including a first indication as to whether flooding of link state information via the first interface of the first router is to be supported and a second indication as to whether flooding of link state information via the second interface of the second router is to be supported.
flooding control information, unless it is stipulated/defined explicitly in the claim, Examiner submits that flooding control information is (see applicant’s specification) information that provide the sparse link-state flooding topology. 
The prior art teaches that; for instance, Ward discloses that flooding information is distributed between routers 14 in routing domain: see [0024]; link state message to announce topology information with respect to a first router 14 and a second router 14, (through their respective interface, see Fig. 2 IFC 106, [0031]). Through flooding control information routers announce/broadcast topology information. Examiner submits that Fig. 1 of Ward is an illustrative example of topology announced between router 14s through their respective interface. See [0023]; flooding of link state information is supported at both routers because link-state routing protocol establishes an adjacency with a peer router (for instance, establishing a link-state routing adjacency between a first router and a second router). A descriptive example of flooding control information maintained between two routers is that which is described in [0025] between routers 14G-14I by exchange of link state messages on links 16 to ensure that the routers maintain synchronized link state databases.

 With respect to indicating that flooding control information including a first indication as to whether flooding of link state information via the first interface of the first router is to be supported and a second indication as to whether flooding of link state information via the second interface of the second router is to be supported, Examiner submits that Retana discloses flag fields/flooding control indication for routers, see [0041] indicative of flooding supported between domain’s routers; (see Fig. 2; 236 and 236b) to point out flooding of link state information through respective routers’ interface.
Therefore, Examiner submits that the combination discloses the required limitations.

Regarding claim 30, 31 and 33. No argument is presented. 
Regarding claim 44.
Applicants submit that the Examiner's rejection of Applicants' claim 44 is deficient due to a failure of the cited portions of Ward to teach or suggest the feature of "send, by a router of a link-state information flooding topology based on a determination that the router is an anchor node for the link-state information flooding topology, a message including an indication that the router is the anchor node for the link-state information flooding topology." The cited portion of Ward is devoid of any teaching or suggestion of a determination that a router is an anchor node for the link-state information flooding topology, much less sending a message based on a determination that the router is an anchor node for the link-state information flooding topology. The cited portion of Ward does not even discuss an anchor node for a link-state information flooding topology, much less a determination that a router is an anchor node for the link- state information flooding topology. Therefore, Applicants submit that the rejection of Applicants' claim 44 on this basis cannot be maintained.

Examiner respectfully disagrees, the essence of the limitation is simply that node that receives the message is “anchor node” for, node is identified based on receipt of a message. Examiner states that identification of the node is that which is done in Filsfils through TLV.

Regarding claims 26, 27 and 43. No argument presented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-25, 28, 29, 34-36 and 38-43 are rejected under 35 U.S.C. 103 as being unpatentable over Ward et al. (US 20120044947 A1) hereinafter Ward in view of Retana et al. (US 2008/0056157 A1) hereinafter Retana. 

Regarding claim 23. Ward discloses an apparatus, comprising: at least one processor; and at least one memory including computer program code; wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least: 
maintain, by a first router for a communication link between a first interface of the first router and a second interface of a second router, flooding control information including a first indication as to whether flooding of link state information via the first interface of the first router is to be supported and a second indication as to whether flooding of link state information via the second interface of the second router is to be supported, [0023]; [0024]: router 14 maintains/supports link state information carried through flooding of link state message to announce topology information to each other/that is with respect to a first router 14 and a second router 14, see Fig. 1; for instance, router 14G via link 16A exchanges link state information messages (18, 20) with router 14I via respective interface 106  shown on Fig. 2; in addition [0023] indicates that flooding of link state information is supported at both routers because link-state routing protocol establishes an adjacency with a peer router (for instance, establishing a link-state routing adjacency between a first router and a second router).
However, Ward does not explicitly disclose a first indication as to whether flooding of link state information via the first interface of the first router is to be supported and a second indication as to whether flooding of link state information via the second interface of the second router is to be supported.
Retana discloses indication of whether an interface of a router supports flooding of link state information, Fig. 2; [0041]; router maintains flag fields 236a, 236b (first indication 236a, second indication 236b) to indicate flooding is supported between domain’s routers.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Ward with the teaching of Retana to  indicate a router in the flooding domain from which protocol information for the particular protocol was received, see [0041].

Regarding claim 24. Ward discloses, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least: 
send, from the first router toward the second router via the first interface of the first router, the first indication as to whether flooding of link-state information via the first interface is to be supported, [0024]; [0038].  

Regarding claim 25. Ward discloses, wherein the first indication as to whether flooding of link-state information via the first interface is to be supported is sent using an adjacency message or a link state message, [0023]; [0024]; establishment of a link-state routing adjacency between a first router and a second router .  

Regarding claim 28. Ward discloses, wherein the first indication as to whether flooding of link-state information via the first interface is to be supported is provided using a type-length-value (TLV), [0023]; [0059]: Type, Length, Value (TLV) is carried by link state messages.  

Regarding claim 29. Ward discloses, wherein the TLV includes a field configured to support a first value indicative that flooding of link-state information via the first interface is to be supported, [0023]: TLV may include a first field for carrying a transmission credit that allows a router to control the average rate at which another router floods information to an adjacency; and a second value indicative that flooding of link-state information via the first interface is not to be supported, [0023]; TLV includes a second field for carrying a minimum time interval, e.g., in microseconds, which the sending router must delay between each successive packet transmission/delay value during which no flooding may be carry out by a first router.  

Regarding claim 34 Ward discloses, wherein the first indication as to whether flooding of link-state information via the first interface is to be supported is sent based on booting of the first router, based on establishment of an adjacency between the first router and the second router, based on a determination that a particular amount of link-state information has been received by the first router, or based on a periodic determination to send an adjacency message from the first router to the second router, [0024], [0025]: link state message is typically refreshed periodically; for routers 14G, 14H periodically output link state messages.  

Regarding claim 35. Ward discloses, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least: receive, at a first router from a second router via the first interface of the first router, the second indication as to whether flooding of link-state information via the second interface of the second router is to be supported, [0023]; [0024]: router 14 maintains/supports link state information carried through flooding of link state message to announce topology information to each other/that is with respect to a first router 14 and a second router 14, see Fig. 1; for instance, router 14G via link 16A exchanges link state information messages (18, 20) with router 14I via respective interface 106  shown on Fig. 2.  

Regarding claim 36. Ward discloses, wherein the second indication as to whether flooding of link-state information via the second interface is to be supported is received via an adjacency message or a link state message, [0023]; [0024]; establishment of a link-state routing adjacency between a first router and a second router.  

Regarding claim 38. Ward discloses, wherein the second indication as to whether flooding of link-state information via the second interface is to be supported is determined based on inclusion of a particular type-length-value (TLV) in the message, [0023]; [0059]: Type, Length, Value (TLV) is carried by link state messages.  

Regarding claim 39. Ward discloses, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least: receive, by the first router, link-state information; and determine, by the first router based on the first indication and the second indication, whether to flood the link-state information over the first interface, [0023]; [0024]: router 14 maintains/supports link state information carried through flooding of link state message to announce topology information to each other/that is with respect to a first router 14 and a second router 14, see Fig. 1; for instance, router 14G via link 16A exchanges link state information messages (18, 20) with router 14I via respective interface 106  shown on Fig. 2.    

Regarding claim 40. Ward discloses, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least: initiate flooding of link-state information via the first interface based on at least one of a determination that flooding of link-state information via the first interface is to be supported or a determination that flooding of link-state information via the second interface is to be supported, [0023]; [0024]: router 14 maintains/supports link state information carried through flooding of link state message to announce topology information to each other/that is with respect to a first router 14 and a second router 14, see Fig. 1; for instance, router 14G via link 16A exchanges link state information messages (18, 20) with router 14I via respective interface 106  shown on Fig. 2.    

Regarding claim 41. Ward discloses, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least: prevent flooding of link-state information via the interface based on a determination that flooding of link-state information via the first interface is not to be supported and a determination that flooding of link-state information via the second interface is not to be supported, [0033]; avoiding flooding/preventing the link state messages from being re-flooded.  

Regarding claim 42. Ward discloses A non-transitory computer-readable medium comprising instructions configured to cause an apparatus to: 
maintain, by a first router for a communication link between a first interface of the first router and a second interface of a second router, flooding control information including a first indication as to whether flooding of link state information via the first interface of the first router is to be supported and a second indication as to whether1202487_1Atty. Docket No.: NC306855-US-NPPreliminary Amendment Page 6 of 8flooding of link state information via the second interface of the second router is to be supported, [0023]; [0024]: router 14 maintains/supports link state information carried through flooding of link state message to announce topology information to each other/that is with respect to a first router 14 and a second router 14, see Fig. 1; for instance, router 14G via link 16A exchanges link state information messages (18, 20) with router 14I via respective interface 106  shown on Fig. 2. [0023] indicates that flooding of link state information is supported at both router’s because link-state routing protocol establishes an adjacency with a peer router (for instance, establishing a link-state routing adjacency between a first router and a second router).
However, Ward does not explicitly disclose a first indication as to whether flooding of link state information via the first interface of the first router is to be supported and a second indication as to whether flooding of link state information via the second interface of the second router is to be supported.
Retana discloses indication of whether an interface of a router supports flooding of link state information, Fig. 2; [0041]; router maintains flag fields 236a, 236b (first indication 236a, second indication 236b) to indicate flooding is supported.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Ward with the teaching of Retana to  indicate a router in the flooding domain from which protocol information for the particular protocol was received, see [0041].

Regarding claim 43. Ward discloses A method, comprising: maintaining, by a first router for a communication link between a first interface of the first router and a second interface of a second router, flooding control information including a first indication as to whether flooding of link state information via the first interface of the first router is to be supported and a second indication as to whether flooding of link state information via the second interface of the second router is to be supported, [0023]; [0024]: router 14 maintains/supports link state information carried through flooding of link state message to announce topology information to each other/that is with respect to a first router 14 and a second router 14, see Fig. 1; for instance, router 14G via link 16A exchanges link state information messages (18, 20) with router 14I via respective interface 106  shown on Fig. 2. [0023] indicates that flooding of link state information is supported at both router’s because link-state routing protocol establishes an adjacency with a peer router (for instance, establishing a link-state routing adjacency between a first router and a second router).
However, Ward does not explicitly disclose a first indication as to whether flooding of link state information via the first interface of the first router is to be supported and a second indication as to whether flooding of link state information via the second interface of the second router is to be supported.
Retana discloses indication of whether an interface of a router supports flooding of link state information, Fig. 2; [0041]; router maintains flag fields 236a, 236b (first indication 236a, second indication 236b) to indicate flooding is supported.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Ward with the teaching of Retana to  indicate a router in the flooding domain from which protocol information for the particular protocol was received, see [0041].

Claims 26, 27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Ward et al. (US 20120044947 A1) hereinafter Ward in view of Retana et al. (US 2008/0056157 A1) hereinafter Retana and further in view of Dutta et al. (US 2013/0266006 A1) hereinafter Dutta.

Regarding claim 26. Ward as modified with Retana discloses the claimed invention except explicitly, wherein the first indication as to whether flooding of link-state information via the first interface is to be supported is provided by 1202487_1Atty. Docket No.: NC306855-US-NPPreliminary AmendmentPage 3 of 8sending a message without including a particular type-length-value (TLV).  
Dudda discloses flooding of link-state information via the first interface is to be supported is provided by 1202487_1Atty. Docket No.: NC306855-US-NPPreliminary AmendmentPage 3 of 8sending a message without including a particular type-length-value (TLV), [0042]; exchanging adjacency message over interface without any TLV (TFC TLV).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ward and Retana with Dudda to provide for backward compatibility, see [0042].

Regarding claim 27. Ward as modified with Retana discloses the claimed invention except explicitly, wherein the sending of the message without including the particular TLV is indicative that flooding of link-state information via the first interface is to be supported.  
Dudda discloses 1202487_1Atty. Docket No.: NC306855-US-NPPreliminary AmendmentPage 3 of 8sending a message without including a particular TLV, [0042]; exchanging adjacency message over interface without any TLV (TFC TLV).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ward and Retana with Dudda to provide for backward compatibility, see [0042].

Regarding claim 37. Ward as modified with Retana discloses the claimed invention except explicitly, wherein the second indication as to whether flooding of link-state information via the second interface is to be supported is determined based on absence of a particular type-length-value (TLV) in a message.  
Dudda discloses 1202487_1Atty. Docket No.: NC306855-US-NPPreliminary AmendmentPage 3 of 8absenceaabsence of particular TLV, [0042]; exchanging adjacency message over interface without any TLV (TFC TLV).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ward and Retana with Dudda to provide for backward compatibility, see [0042].


Claims 30, 31, 33 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Ward et al. (US 20120044947 A1) hereinafter Ward in view of Retana et al. (US 2008/0056157 A1) hereinafter Retana and further Filsfils  et al. (US 2019/0215266 A1) hereinafter Filsfils.

Regarding claim 30. Ward as modified with Retana discloses the claimed invention except explicitly wherein the first indication as to whether flooding of link-state information via the first interface is to be supported is sent based on a path computation performed by the first node for reaching an anchor node of a link- state flooding topology. 
	Filsfils discloses path computation performed by the first node for reaching an anchor node of a link- state flooding topology, TLV includes, relative to the node that sends the TLV, source and destination addresses[0032]: path computation to reach destination node, (e.g., path cost metrics).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ward and Retana with Filsfils to determine the best route by computing path-costs for the links, see abstract.

Regarding claim 31. Ward as modified with Retana discloses, wherein, based on a determination that the first interface is identified as part of a path toward the anchor node, the first indication as to whether flooding of link-state information via the first interface is to be supported includes an indication that flooding of link-state information via the first interface is to be supported.  
Filsfils discloses Fig. 6; [0074]; TLV includes, relative to the node that sends the TLV, source and destination addresses to identify the destination/anchor node.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ward and Retana with Filsfils to determine the best route by computing path-costs for the links, see abstract.

Regarding claim 33. Ward as modified with Retana discloses, wherein the anchor node is identified based on receipt of a message including an indication of the anchor node.  
	Filsfils discloses Fig. 6; [0074]; TLV includes, relative to the node that sends the TLV, source and destination addresses to identify the destination/anchor node.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ward and Retana with Filsfils to determine the best route by computing path-costs for the links, see abstract.

Regarding claim 44. Ward as modified with Retana discloses An apparatus, comprising: at least one processor; and at least one memory including computer program code; wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least: send, by a router of a link-state information flooding topology based on a determination that the router is an anchor node for the link-state information flooding topology, a message including an indication that the router is the anchor node for the link-state information flooding topology, [0023], [0024]: topology information based on receiving routers 14.
	However, Ward does not explicitly disclose a message including an indication that the router is the anchor node.
	Filsfils discloses Fig. 6; [0074]; TLV includes, relative to the node that sends the TLV, source and destination addresses to identify the destination/anchor node.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ward and Retana with Filsfils to determine the best route by computing path-costs for the links, see abstract.
Allowable Subject Matter
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        1/16/2021


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414